Citation Nr: 1608156	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  05-37 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

4.  Entitlement to a temporary total disability rating based on foot surgery necessitating convalescence under 38 C.F.R. § 4.30.

5.  Entitlement to an increased initial rating in excess of 10 percent for bilateral plantar fasciitis prior to January 5, 2011, and in excess of 50 percent for bilateral plantar fasciitis as of January 5, 2011.

6.  Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to March 1990 and from June 1990 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge.

A September 2012 Board decision denied service connection for diabetes mellitus, hypertension, and sleep apnea, and a rating greater than 30 percent for a right knee disability as of March 1, 2010.  The Veteran appealed those determinations to the United States Court of Appeals for Veterans Claims.  In an August 2013 Order, the Court granted a Joint Motion for Partial Remand, and vacated that portion of the Board's September 2012 decision pertaining to those four issues.

The claim of entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A private physician has indicated that the Veteran's sleep apnea, diabetes mellitus, and hypertension are chronically worsened by weight gain secondary to service-connected orthopedic disability.

2.  Subsequent to April 1, 2005, the post-operative residuals of the April 2005 left foot surgery did not include incompletely healed surgical wounds, and were not of the severity to warrant house confinement, or use of a wheelchair or crutches.

3.  Prior to January 5, 2011, the Veteran's plantar fasciitis was manifested by symptoms including significant pain with manipulation and use of the feet, swelling, and dry skin, and shoe inserts offered limited relief.

4.  From January 5, 2011, the Veteran is receiving the maximum scheduler rating for plantar fasciitis.


CONCLUSIONS OF LAW

1.  Sleep apnea was aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. 38 C.F.R. §§ 3.303, 3.310(a) (2015).

2.  Diabetes mellitus was aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. 38 C.F.R. §§ 3.303, 3.310(a) (2015).

3.  Hypertension was aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. 38 C.F.R. §§ 3.303, 3.310(a) (2015).

4.  The criteria for temporary total disability based on April 1, 2005, left foot surgery necessitating convalescence under 38 C.F.R. § 4.30 have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. 38 C.F.R. § 4.30 (2015).

5.  The criteria for an initial rating of 30 percent for bilateral plantar fasciitis for the entire claim period prior to January 5, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5276, 5284 (2015).

6.  The criteria for an initial staged rating in excess of 50 percent for bilateral plantar fasciitis from January 5, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters, including in July 2005, May 2006, August 2006, September 2006, and November 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice was not issued prior to the initial adjudication of the claims.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication is not affected.

As for assisting the Veteran, the Veteran's service medical records are associated with the claims file, as are VA and private medical records.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Service connection for Sleep Apnea, Diabetes Mellitus, and Hypertension

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

Secondary service connection may also be granted for a disability which is proximately due to, the result of, or aggravated by, a service-connected disability.  Secondary service connection includes instances in which a service-connected disability results in additional disability of another condition by means of aggravation.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

The Veteran's multiple orthopedic service-connected disabilities include a right knee disability (rated as 60 percent disabling) and a left hip disability.

In a March 2008 letter, the Veteran's private physician noted that the Veteran had experienced weight gain of 30 pounds secondary to right knee and left hip disabilities.  The physician then stated that the Veteran's weight gain had contributed to his sleep apnea, diabetes, and high blood pressure.  

In a December 2010 letter the Veteran's private physician again indicated that the Veteran's weight gain had contributed to sleep apnea, diabetes, and hypertension, and that the weight gain itself was related, at least in significant part, to his knee and foot problems that had precluded his prior exercise regimen.

As for the probative value of that doctor's opinion, the Board observes that doctor has treated the Veteran for years and provided a well-reasoned rationale for the opinion.  In this regard, the doctor provided a time-line of the Veteran's pertinent medical history and also referenced an article that contained medical data from VA.  To the extent that it could be argued that contrary VA opinions are of record, specifically concerning the question of aggravation, the Board finds that it is unable to distinguish the aforementioned opinions.  The medical nexus opinions in this case are at least in equipoise, and, reasonable doubt is resolved in the Veteran's favor.  Therefore, service connection for sleep apnea, diabetes mellitus, and hypertension on the basis of being aggravated by service-connected disability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a Temporary Total Rating Under 38 C.F.R. § 4.30.

Under applicable criteria, a total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in:  (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

On April 1, 2005, the Veteran underwent surgery consisting of a left foot plantar fascia release.  The post-surgical reports show the Veteran was encouraged to begin gradual weight bearing on April 5, 2005, and was to begin wearing normal shoes on April 21, 2005.  The April 5, 2005, treatment record noted that the Veteran had no pain at that time but stated that he had elevated his left leg and had been having cramps in his calf.  The diagnosis was status-post plantar fascia release after four days and doing well.  The Veteran was to return to the clinic in two weeks for suture removal and reevaluation.  

An April 21, 2005, record noted that the Veteran had minimal left foot pain and had been ambulating barefoot with no problems.  The assessment was status-post left plantar fasciotomy, healing without complication.  The Veteran was to transition into regular footwear.

The Board finds that the evidence after the April 1, 2005 left foot surgery does not show any severe post-surgical residuals as required by 38 C.F.R. § 4.30(a).  in this regard, there appears to be no findings such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (with full weight bearing forbidden) or immobilization by cast.  In fact, the evidence appears to show that the left foot surgery went without incident, and the Veteran's post-surgical recovery was reported as being good.  

The Board has considered the doctrine of reasonable doubt; however, because the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application, and a temporary total disability benefits based on foot surgery necessitating convalescence under 38 C.F.R. § 4.30 is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Increased Rating for Bilateral Plantar Fasciitis

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Under Diagnostic Code 5276, a 10 percent rating is warranted for moderate pes planus, either unilateral or bilateral, characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral pes planus, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral pes planus, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

Also potentially applicable is Diagnostic Code 5284 for injuries of the foot, which provides that a 10 percent rating is assigned for moderate foot injuries, 20 percent rating for moderately severe foot injuries, and 30 percent rating for a foot injury that is productive of severe disability.

While the evidence for this time period does not show objective evidence of marked deformity, the Board notes that records such as the December 2010 and January 2011 VA examination of the feet give a detailed summary of plantar fasciitis symptoms such as significant and constant pain on manipulation and use.  The Veteran has indicated that the pain in his feet would be constant even when not in use, and that shoe inserts have offered only some relief.  While characteristic callosities have not been shown, the December 2010 VA examiner noted that the Veteran had dry skin.  In addition to pain, the Veteran has consistently complained of swelling of the feet.

The Board must consider additional limitation of function due to factors such as pain, weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Veteran is already being compensated for painful motion of the feet, examiners have noted that the Veteran has an abnormal gait and a very limited walking range.  These factors, when considered with the Veteran's pain, swelling, and dry feet tend to approximate a disability picture approximating severe bilateral plantar fasciitis under Diagnostic Code 5276.  Therefore, the Board finds that a 30 percent rating is warranted for severe bilateral plantar fasciitis for the entire claim period prior to January 5, 2011.

As marked pronation and extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation have not been shown, a 50 percent rating for this time period is not for application.  The preponderance of the evidence is against the assignment of any higher or separate rating.  The 30 percent rating provided by the schedule is for a bilateral foot disability.  Therefore, a separate rating is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Beginning January 5, 2011, the Veteran is in receipt of a 50 percent disabling rating for plantar fasciitis under Diagnostic Code 5276, which constitutes the maximum scheduler rating under that Diagnostic Code.  A rating in excess of 50 percent for bilateral foot disability is not available under any other Diagnostic Code for the feet as that is the highest scheduler rating available.  38 C.F.R. § 4.71a (2015).

The Board notes that the Veteran has requested that he be assigned separate ratings for his bilateral plantar fasciitis.  The criteria found in Diagnostic Code 5276 for pes planus are the most appropriate code for the Veteran's plantar fasciitis, as plantar fasciitis is a closely related condition in which not only the functions affected, but the symptomatology are closely analogous.  Those criteria at the 30 percent and 50 percent ratings apply for bilateral ratings.

In adjudicating the Veteran's claims, the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning the disabilities on appeal.  Layno v. Brown, 6 Vet. App. 465 (1994).  In fact, it is the Veteran's consistent statements concerning his plantar fasciitis pain and other symptomatology that has, in part, led to the assignment of the 30 percent rating in this case.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

A Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular rating based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular ratings.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the combined effect of multiple service-connected disabilities when the collective impact or compounding negative effects of the service-connected disabilities, when that presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The evidence of record does not show that the Veteran's plantar fasciitis and additional service-connected disabilities are so unusual or exceptional in nature as to make the schedular rating inadequate.  The disabilities on appeal have been rated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment caused by those service-connected disabilities.  In addition, the Veteran's symptoms such as pain on use are specifically enumerated under the applicable Diagnostic Codes.  The evidence does not show frequent hospitalization due to the service-connected disabilities, or marked interference with employment beyond that envisioned by the ratings assigned.  Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case. Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for obstructive sleep apnea, aggravated by service-connected disability, is granted.

Service connection for diabetes mellitus, aggravated by service-connected disability, is granted.

Service connection for hypertension, aggravated by service-connected disability, is granted.

Entitlement to a temporary total disability benefits based on foot surgery necessitating convalescence under 38 C.F.R. § 4.30 is denied.

An initial rating of 30 percent for bilateral plantar fasciitis for the entire claim period prior to January 5, 2011, is granted.

An initial rating in excess of 50 percent for bilateral plantar fasciitis as of January 5, 2011, is denied.


REMAND

A September 2015 rating decision denied entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  In October 2015 the Veteran submitted a notice of disagreement with the decision concerning the SMC issue.  Where a notice of disagreement has been filed, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which addresses the issue of entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Notify the Veteran of his appeal rights and that he must perfect an appeal if he wants Board review of the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


